 In the Matter Of PLASTIMOLD,INC.,andUNITED RUBBER WORKERS orAMERICA (CIO)Case No. 1-R-1587.Decided October 27,1943Mr. John W. McIntyre,of Attleboro,Mass., for the Company.Mr. Francis Quinn,of Cranston, R. I., andMr. Rex Murray,of NewHaven,Conn., for the CIO.Mr. Edward A. Raleigh,of Boston, Mass., andMr. Hardy D. Wilson,for the Molders."Mr.William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United RubberWorkers of America (CIO), herein called the CIO, alleging that aquestion affecting commerce hadarisenconcerning the representationof employees of Plastimold, Inc., Attleboro, Massachusetts, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert E. Greene, TrialExaminer., Said hearing was held at Attleboro, Massachusetts, onOctober 5, 1943.The Company, the CIO, and International Moldersand Foundry Workers Union of North America, Local No. 320 (AFL),herein called the Molders, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulingsmade at the hearing arefreefrom prejudicialerror and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPlastimold, Inc., is a Massachusetts corporation engaged at Attle-boro,Massachusetts, in the manufacture of plastic products.Dur-53 N. L. R. B., No. 31.152 PLASTIMOLD, INC.153ing the first 6 months of 1943, the Company purchased raw materialsvalued at approximately $130,000 and sold approximately $602,000worth of finished products.Approximately $105,000 worth of theraw materials purchased by the Company during this period wasshipped to its Attleboro, Massachusetts, plants from points outside theCommonwealth of Massachusetts and about $333,000 worth of finishedproducts sold by the Company during the same period was transportedto points outside the Commonwealth of Massachusetts.' The Com-pany does not deny that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization affil-iated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica, Local No. 320, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about August 26, 1943, the CIOrequested the Company to recognize it as the exclusive bargainingrepresentative of the employees within an alleged appropriate unitand that the Company refused to accord the CIO such recognitionbecause of the alleged existence of a collective bargaining contractbetween the Company and the Molders.The contract which the Molders contends is a bar to this proceedingwas executed on March 31, 1942, and according to its terms was toremain in effect' until March 31, 1943, and thereafter, until a newagreement was made. It is a closed-shop contract covering the em-ployees of the Company's molding department.On April 22, 1943,by an endorsement on the back of the original agreement, the con-tracting parties extended its term for a period of 90 days.Thereafteron June 21, 1943, a second endorsement on the contract' purported toextend its effective term to March 31, 1944.Each of these endorse-ments provided that the agreement should continue for the specifiedperiod unless sooner terminated by the negotiation of a new contract.On August 15, 1943, the Company and the Molders entered into nego-tiations for a new contract.As a result, a new agreement was reducedto writing, signed by the Company, and presented to the Molders forratification.This new agreement has never been executed by theMolders.As previously noted, the CIO requested the Company togrant it recognition on or about August 29, 1943.Thereafter, on 154DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust 31, 1943, the CIO filed the original petition in this proceedingand on September 16, 1943, the amended petition was filed.On Sep-tember 28, 1943, after the petition and amended petition herein hadbeen filed and the notice of hearing issued, the Molders and the Com-pany entered into an amendment to the original contract, as extended,altering certain of its conditions.Evidence adduced at the hearingindicates that this amendment constituted the changes which had beenmade in the old contract by the negotiations of August 15, 1943.The Molders argues that the contract of March 31, 1942, as ex-tended and amended, constitutes a bar to a determination of repre-sentatives.We cannot agree with this contention. The originalcontract, by its terms, was an agreement of indefinite duration whichhas been in effect over 1 year and would not constitute a bar to' animmediate determination of representatives.'Each of the extentionsendorsed on the original' contract contemplates the negotiation of anew agreement.Moreover, the proposed contract of August 15, 1943,and the amendment to the original contract of September 28, 1943,represent actual negotiation of new terms, as to which no formalagreement was executed until after the CIO had asserted its claim.2In view of the lack of finality in the effective term of the contract andthe extensions thereto, we find it to be no bar to a present determina-tion of representatives.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the CIO represents a substantial number ofemployees within the unit which it alleges to be appropriate .3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;-THE DETERMINATION OF REPRESENTATIVESThe CIO contends that all production and maintenance employeesof the Company, excluding executives, supervisors, and clerical -em-ployees, comprise an appropriate bargaining unit.The Molderstakes the position that the unit set forth in its contract with the Com-pany, comprised of all mechanics, molders, preformers, set-up men,expediters, and janitors employed in the Company's molding depart-ment, excluding supervisors and clerical employees, comprise theappropriate unit.ISeeMatter of General Electric Company,48 N L. R B 1044.2SeeMatter of Eicor, Inc.,46 N. L. R.B. 1035.2The Regional Director reported that the CIO submitted 98 application-for-member-ship cards bearing apparently genuine original signatures of persons whose namesappear on the Company's pay roll of August 23, 1943,which contains 161 names of personswithin the alleged appropriate unit ; 61 ofthe 98signatures are names of persons in theunit covered by the alleged contract between the Molders and the Company,which unitcomprises 88 employees. PLASTIMOLD, INC.155The Company's manufacturing operations are roughly divided intotwo departments, namely, the assembling department and the moldingdepartment.The employees covered by the Molders' contract workfor the most part in a building some 20 feet removed from the buildingwhich houses the assembling department.The majority of the per-sonnel, in the assembling department are female employees while allof the molding department employees are male.There is very littleinterchange of employees between the molding department and theassembling department.However, the manufacturing operations ofthe Company are closely integrated and the work performed in theassembling department is the further processing of products fabri-cated in the molding department.We are of the opinion that althoughthe employees of the molding department are an integral part of theCompany's entire operations, nevertheless they are an identifiablegroup engaged in work sufficiently distinguishable from that of otherproduction employees to warrant establishing them as a separate unit.Moreover, these employees have constituted a bargaining unit by virtueof the contract between the Company and the Molders for the pastyear,In view of these facts, we are of the opinion that the employeesof the molding department should be permitted to continue to bargainas a separate unit if they so desire.We shall make no final determination of the appropriate unit atthis time, but shall direct that the question concerning representationwhich has arisen be-resolved by means of separate elections by secretballot among the employees in the voting units described below whowere employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth in the Direction :(1)All mechanics, molders, preformers, set-up men, expediters, andjanitors employed in the Company's molding department, excludingsupervisory employees with the authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, and clerical employees, to deter-mine whether they desire to be represented by the Molders, the CIO,or neither;(2)The remaining production and maintenance employees of theCompany, excluding executives,, supervisory employees with the au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, and,clerical employees, to determine whether or not theydesire to be represented by the CIO.Upon the results of the elections directed among the employeesdesignated in voting units (1) and (2), above, will depend, in part,our determination of the appropriate unit or units, if any, governingemployees in such groups. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Plastimold, Inc.,Attleboro, Massachusetts, elections by secret ballot shall be conductedas early as possible, but not later, than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the groupsof employees described below who were employed by the Companyat its plant in Attleboro, Massachusetts, during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll, period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the election :(1)All mechanics, molders, preformers, set-up men, expediters,and janitors employed in the Company's molding department, ex-cluding supervisory employees with the authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, and clerical em-ployees, to determine whether they desire to be represented by In-ternational Molders, and Foundry Workers Union of North America,Local No. 320 (AFL), or by United Rubber Workers of America(CIO), or by neither;(2)The remaining production and maintenance employees of theCompany, excluding executives, supervisory employees with the au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, and clerical employees, to determine whether or not theydesire to be represented by United Rubber Workers of America(CIO), for the purposes of collective bargaining.MR. GERARD D.,REILLY took no part in the consideration of the aboveDecision and Direction of Elections.